IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00329-CV
 
Margaret Meece, Patrick Meece
and Marrgaret Hiebeler,
                                                                                    Appellants
 v.
 
OCC Construction Corporation,
                                                                                    Appellee
 
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court No. 03-001642-CV-361
 

MEMORANDUM  Opinion

 
The parties have filed a “Joint Motion
to Dismiss Appeal.”  See Tex. R.
App. P. 42.1(a)(1).  It states that they have settled all claims and
requests dismissal of this appeal with prejudice.  
Dismissal of this appeal would not
prevent a party from seeking relief to which it would otherwise be entitled. 
The motion is granted, and the appeal is dismissed.




REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Reyna, and 
Justice
Davis
Motion granted;
appeal dismissed
Opinion delivered
and filed April 28, 2010
[CV06]